11TH COURT OF APPEALS
                                  EASTLAND, TEXAS
                                     JUDGMENT

City of Albany,                              * From the 259th District Court
                                               of Shackelford County,
                                               Trial Court No. 2017-035.

Vs. No. 11-18-00051-CV                       * April 2, 2020

Diana Christine Blue and                     * Memorandum Opinion by Stretcher, J.
Elva Rae Sanders,                              (Panel consists of: Bailey, C.J.,
                                               Stretcher, J., and Wright, S.C.J.,
                                               sitting by assignment)
                                               (Willson, J., not participating)

      This court has inspected the record in this cause and concludes that there
is error in the judgment below. Therefore, in accordance with this court’s
opinion, the judgment of the trial court is reversed and the cause is remanded to
the trial court. The costs incurred by reason of this appeal are taxed against
Diana Christine Blue and Elva Rae Sanders.